


Exhibit 10.1
POLYONE CORPORATION
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective May 15, 2014)
ARTICLE I- PURPOSE
The Board of Directors of PolyOne Corporation (the “Company”), acting through
the Compensation Committee (formerly known as the Compensation and Governance
Committee), adopted the PolyOne Corporation Executive Severance Plan (the
“Plan”) effective May 25, 2006. The Plan is designed to provide severance
protection to certain officers of the Company who are expected to make
substantial contributions to the success of the Company and thereby provide for
stability and continuity of operations.
ARTICLE II- ESTABLISHMENT OF THE PLAN
Section 2.1    Effective Date. The Plan was effective May 25, 2006 (the
“Effective Date”). The Plan was amended and restated effective December 31, 2007
to comply with the guidance issued under Code Section 409A, amended and restated
effective December 31, 2008 to comply with additional guidance issued under Code
Section 409A, amended and restated effective February 17, 2009 to reflect the
provisions of the American Recovery and Reinvestment Act of 2009, further and
amended and restated effective May 15, 2014 to extend the benefits and
conditions of the Plan to the Chief Executive Officer, and to remove the
provisions of the American Recovery and Reinvestment Act of 2009.
Section 2.2    Applicability of Plan. The benefits provided by the Plan shall be
available to Participants, as defined in Section 3.14.
Section 2.3    Contractual Right to Benefits. Subject to the provisions of
Article X hereof, the Plan establishes and vests in each Participant a
contractual right to the benefits to which the Participant is entitled
hereunder, enforceable by the Participant against the Company on the terms and
subject to the conditions hereof.
ARTICLE III- DEFINITIONS
Section 3.1    “Affiliate” means, with respect to any person, any entity,
directly or indirectly, controlled by, controlling or under common control with
such person.
Section 3.2    “Base Salary” of a Participant means the Participant’s annual
base salary as in effect on the Termination Date.
Section 3.3    “Board” means the Board of Directors of the Company.
Section 3.4    “Cause” means the Participant’s commission of any of the
following:
(a)    Serious violation or deliberate disregard of the Company’s policies;

 

--------------------------------------------------------------------------------



(b)    Gross dereliction in the performance of Participant’s job duties and
responsibilities;
(c)    Violation of the Code of Business Conduct;
(d)    Misappropriation of property of the Company or an Affiliate;
(e)    Commission of an act of fraud upon, or bad faith, dishonesty or
disloyalty toward the Company or any of its Affiliates;
(f)    Breach of any of the covenants under Section 6.3 or Article VII;
(g)    An event of egregious misconduct involving serious moral turpitude to the
extent that, in the reasonable judgment of the Committee, the Participant’s
credibility and reputation no longer conforms to the standards applicable to
Company executives; or
(h)    An act or omission that the Company reasonably determines may prejudice
significantly its best interests if the Participant’s employment is not
terminated.
Section 3.5     “Code” means the Internal Revenue Code of 1986, as amended.
Section 3.6    “Committee” means the Compensation Committee of the Board, or any
successor committee of the Board that performs the executive compensation
functions delegated to the Committee as of the Effective Date.
Section 3.7    “Disability” means a Participant’s incapacity due to physical or
mental illness that results in a Participant being absent from the Participant’s
duties with an Employer on a full-time basis for a period of 180 consecutive
days.
Section 3.8    “Elected Officer” means an officer of the Company who is elected
to office by the Board and who has not resigned or otherwise been removed from
that position. An Elected Officer will not include an officer of the Company who
is appointed by the Board.
Section 3.9    “Employer” means the Company or any Affiliate that employs a
Participant.
Section 3.10    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
Section 3.11    “Executive Officer” means an Elected Officer who is elected to
office by the Board in the category of “Executive Officer.”
Section 3.12    “Key Employee” means a “specified employee,” determined pursuant
to procedures adopted by the Company in compliance with Section 409A of the
Code.
Section 3.13    “Management Continuity Agreement” means an agreement entered
into between the Company and a Participant that sets forth benefits that the
Company agrees to

2

--------------------------------------------------------------------------------



provide the Participant under certain circumstances following a Change of
Control (as defined in such agreement).
Section 3.14     “Participant” means an Elected Officer and any other employee
of an Employer who is expressly designated by the Committee as a Participant,
who, after becoming a Participant, has not entered into an employment, severance
or other similar agreement with the Company (other than a stock option,
restricted stock, supplemental retirement, deferred compensation or similar plan
or agreement or other form of participant document entered into pursuant to an
Employer-sponsored plan that may contain provisions operative on a termination
of the Participant’s employment or may incidentally refer to accelerated vesting
or accelerated payment upon a Change of Control (as defined in such separate
plan or document), such as a Management Continuity Agreement). Each individual
who, as of the Effective Date, is an Elected Officer shall become a Participant
as of the Effective Date. Each individual who, after the Effective Date, becomes
an Elected Officer or is designated by the Committee as a Participant, shall
become a Participant as of the date so elected or designated. A Participant
shall cease to be a Participant hereunder when he or she is no longer an Elected
Officer or, by action of the Committee, is no longer a Participant.
Section 3.15    “Plan Administrator” means the Company.
Section 3.16     “Severance Payment” or “Severance Payments” means the amount or
amounts to be paid to a Participant under Article IV hereof.
Section 3.17    “Severance Period” means (a) for all Executive Officers, the
period of time commencing on the Termination Date and continuing until the
second anniversary of the Termination Date, and (b) for all other Participants,
the period of time commencing on the Termination Date and continuing until the
first anniversary of the Termination Date.
Section 3.18    “Termination Date” means the date on which the Participant
incurs a “separation from service” from the Company within the meaning of the
Section 409A(a)(2)(A)(i) of the Code.
Section 3.19    “409A Guidance” means Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.
ARTICLE IV- SEVERANCE PAYMENTS
Section 4.1    Right to Severance Payment.
(a)    Subject to Section 5.1, a Participant shall be entitled to receive from
the Company Severance Payments in the amount provided in Section 4.1(b), payable
as described in Section 4.1(d), upon the termination by the Employers of the
Participant’s employment without Cause and for reasons other than death or
Disability.

3

--------------------------------------------------------------------------------



(b)    The amount of Severance Payments under this Section 4.1(b) shall equal
the sum of:
(i)    the Participant’s Base Salary multiplied by (i) two in the case of
Executive Officers or (ii) one in the case of all other Participants; and
(ii)    the Participant’s annual bonus under the Company’s annual incentive
program in which the Participant participates as earned for the year in which
the Termination Date occurs;
minus the sum of:
(iii)    the amount equal to the aggregate amount of any other cash payments in
the nature of severance payments, if any, paid or payable to the Participant by
an Employer pursuant to any agreement, plan, program, arrangement or requirement
of statutory or common law (other than this Plan or cash payments received in
lieu of stock incentives); and
(iv)    the amount, if any, the Participant may be required to repay to the
Company under the Company’s relocation program;
provided, however, for purposes of this Section 4.1(b), any reduction required
by Section 4.1(b)(iii) or Section 4.1(b)(iv) shall first be taken against the
amount payable under Section 4.1(b)(i); and provided further, that the offset
provided by Section 4.1(b)(iv) shall not exceed $5,000 in any calendar year and
shall be made at the same time and in the same manner as the repayment would
otherwise be due from the Participant to the Company under the Company’s
relocation program.
(c)    In the event a Participant is entitled to severance payments under this
Article IV, the Company shall provide the Participant continued participation in
the Company’s medical, dental and vision plans (the “Health Plans”) for the
Severance Period, subject to the terms and conditions of the Health Plans. The
Participant will be required to pay the full cost for such continuation coverage
in the Health Plans on an after-tax basis. On the Initial Payment Date, as
defined below, and on each January 2 of the Severance Period beginning in the
year following the year in which the Initial Payment Date occurs, PolyOne will
make a payment to the Participant (the “Health Plans Premium Reimbursement”)
equal to the difference between (A) the amount the Participant is required to
pay during the calendar year of payment for such continuation coverage and, with
respect to the payment on the Initial Payment Date, the amount, if any, the
Participant is required to pay for such continuation coverage in the prior year,
and (B) the amount the Participant would have been required to pay during such
years for such continuation coverage if the Participant had paid the same
percentage of the cost that a similarly situated active employee would pay, as
of the Termination Date.
The Participant’s continued participation in the Health Plans for the Severance
Period shall satisfy the Health Plans’ obligation to provide the Participant the
right to

4

--------------------------------------------------------------------------------



continuation coverage under the Health Plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended.
The Company will reimburse the amount of the federal, state and local taxes
imposed on the Participant as a result of the Participant’s receipt of the
Health Plans Premium Reimbursement, such reimbursement to be made, subject to
Section 4.1(d)(iii), no later than December 31 of the year following the year in
which the Participant remits the applicable taxes.
(d)    (i)    The Severance Payment paid pursuant to Section 4.1(b)(i) shall be
paid in equal installments during the period beginning on the date 60 calendar
days after the Participant’s Termination Date and ending at the end of the
Severance Period according to the Company’s then current payroll policies. The
first installment to which a Participant is entitled under this Section
4.1(d)(i) shall be paid with the first normal pay period that occurs on or after
60 calendar days after the Participant’s Termination Date (the “Initial Payment
Date”) and shall include any installments that would have been paid during the
Severance Period but for the 60-day delay in commencement of payment. The amount
of each installment shall be equal to the total amount of the Severance Payment
paid pursuant to Section 4.1(b)(i) divided by the number of payroll dates in the
Severance Period.
(ii)    Except to the extent subject to a valid deferral election executed by
the Participant that would require payment at a different time, the Severance
Payment paid pursuant to Section 4.1(b)(ii) shall be paid during the calendar
year immediately following the calendar year in which the performance objectives
giving rise to such annual bonus payment are satisfied.
(iii)    Notwithstanding the foregoing, if any of the Severance Payments
described in Section 4.1(c), Section 4.1(d)(i) or Section 4.1(d)(ii) would be
considered “nonqualified deferred compensation,” within the meaning of the 409A
Guidance, then to the extent necessary to comply with Section 409A of the Code
and to the extent payable to a Participant who is a Key Employee, such payment
shall not be made during the six-month period following the Participant’s
Termination Date. Any Severance Payments that would, but for the foregoing
sentence, be paid during such six-month period, shall be paid to the Participant
by the Company in cash and in full, on the first business day of the seventh
month following the Participant’s Termination Date.
(iv)    If a Participant entitled to Severance Payments under this Section 4.1
should die before all amounts payable to him or her have been paid, such unpaid
amounts shall be paid no later than 90 days following the Participant’s death to
the Participant’s legal representative, if there be one, and, if not, to the
Participant’s spouse, parents, children or other relatives or dependents of such
Participant as the Company, in its discretion, may determine, provided, however,
such payee or payees shall not have the right to designate the taxable year of

5

--------------------------------------------------------------------------------



payment. Any payment so made shall be a complete discharge of any liability with
respect to such benefit.
Section 4.2    Business Expenses. Each Participant shall be responsible for any
personal charges incurred on any Company credit card or other account used by
the Participant prior to the Participant’s Termination Date and the Participant
shall pay all such charges when due. The Company shall reimburse the Participant
for any pending, reasonable business-related credit card charges for which the
Participant has not already been reimbursed as of the Participant’s Termination
Date provided the Participant files a proper travel and expense report. Such
reimbursement shall be made not later than December 31 of the year following the
year in which the Participant incurs the expense. In no event will the amount of
expenses so reimbursed by the Company in one year affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.
Section 4.3    Outplacement. Each Participant shall be eligible to initiate
outplacement services with the Company’s designated service provider within 90
days of the Termination Date. Any fees for such outplacement benefits shall be
paid by the Company directly to the outplacement service provider and such
services shall be completed within 12 months after the date the Participant so
initiates outplacement services.
Section 4.4    Withholding. The Company shall withhold such amounts from the
payments described in this Article IV as are required by applicable tax or other
law.
Section 4.5    Other Rights and Obligations.
(a)    Nothing in this Plan will affect the rights that a Participant may have,
based on termination of the Participant’s employment as of the Termination Date,
pursuant to any agreement, policy, plan, program or arrangement of the Company
providing for payment of accrued vacation pay, long-term incentive compensation
or retirement benefits under the PolyOne Corporation Retirement Savings Plan or
any other qualified or non-qualified retirement plan of the Company or any
Affiliate, which rights will be governed by the terms thereof, as such
agreements, policies, plans, programs or arrangements may be modified from time
to time consistent with the terms of such agreements, policies, plans, programs
or arrangements.
(b)    Except as specifically set forth in this Plan, no other compensation or
benefits are due to a Participant under this Plan, the PolyOne Employee
Transition Plan, the Management Continuity Agreement, or any other agreement,
policy or program of the Company. If the Participant has entered into a
Management Continuity Agreement with the Company and is entitled to payment
under such Management Continuity Agreement, then the Participant is not eligible
to receive benefits under this Plan.
(c)    In connection with the termination of the Participant’s employment, such
Participant shall follow the Company’s standard procedures relating to departing
employees, including, without limitation, returning (and providing confirmation
that the Participant has so returned) all Company owned property, documents and
materials

6

--------------------------------------------------------------------------------



(including copies, reproductions, summaries and/or analyses), and all other
materials that contain, reflect, summarize, describe, analyze or refer or relate
to any items of Information (as defined in Article VII below).
(d)    The Participant shall not be required to mitigate damages or the amount
of the Participant’s Severance Payment by seeking other employment or otherwise,
nor, except as provided in the following sentence, shall the amount of such
payment be reduced by any compensation earned by the Participant as a result of
employment after the termination of the Participant’s employment by the
Employers. In the event a person receiving benefits under the Plan is reemployed
by an Employer, all payments then payable will cease.
ARTICLE V- RELEASE
Section 5.1    Release. Notwithstanding anything to the contrary contained in
this Plan, a Participant shall not be entitled to receive any Severance Payment
hereunder unless and until the Participant has signed and returned to the
Company a release (the “Release”) by the deadline established by the Plan
Administrator (which shall be no later than 50 calendar days after the
Participant’s Termination Date) and the period during which the Participant may
revoke the Release, if any, has elapsed. The Release, which shall be signed by
the Participant no earlier than the Participant’s Termination Date, shall be a
written document, in a form prescribed by the Company, intended to create a
binding agreement by a Participant to release any claim that the Participant has
or may have against the Company and certain related entities and individuals,
that arise on or before the date on which Participant signs the Release,
including, without limitation, any claims under the federal Age Discrimination
in Employment Act.
Section 5.2    Breach. The Company’s payment obligations and the Participant’s
participation rights under Article IV shall cease in the event the Participant
breaches any of the covenants contained in the Release or in Articles VI or VII.
ARTICLE VI- NON-COMPETITION, NON- SOLICITATION, AND NON-DISPARAGEMENT
Section 6.1    Non-Competition. From the Termination Date until the conclusion
of the Severance Period, a Participant shall not, without prior written consent
of the Company (to be decided by the Plan Administrator upon submission of a
written request by the Participant describing the specific opportunity for which
consent is sought), engage, directly or indirectly, either personally or as an
employee, director, partner, agent, representative, or consultant for another,
in any activity that competes directly or indirectly with the Company or any of
its Affiliates in any products, services, systems, or other business activities
(or in any product, service, system, or business activity that was under either
active development or consideration while the Participant was employed by the
Company). The foregoing sentence of this Section 6.1 is intended to cover and
encompass activity by a Participant that poses a competitive threat to the
Company or any of its Affiliates. The Company competes worldwide in the sale of
products, services, systems, and business activities and the market for
technology related to its products, services, systems, and business activities
is worldwide. For purposes of this Section 6.1, indirect

7

--------------------------------------------------------------------------------



competition shall include engaging in any of the prohibited activities through
an intermediary or third-party or as a shareholder of any corporation in which a
Participant or Participant’s immediate family member owns, directly or
indirectly, individually or in the aggregate, more than five percent (5%) of the
outstanding stock.
Section 6.2    Non-Solicitation. From the Termination Date until the conclusion
of the Severance Period, a Participant shall not directly or indirectly
(a) induce or assist others in inducing any person who is an employee, officer,
consultant, or agent of the Company or its Affiliates to give up employment or
business affiliation with the Company or its Affiliates; or (b) employ or
associate in business with any person who is employed by or associated in
business with the Company or its Affiliates at any time during the Severance
Period or in the one-year period prior to the Termination Date; provided,
however, that the foregoing shall not prohibit the Participant, or any business
with whom Participant becomes associated, from engaging in general solicitations
of employment or hiring persons that respond to such solicitations. In the event
that the scope of the restrictions in Sections 6.1 or 6.2 are found overly
broad, a court should reform the restrictions by limiting them to the maximum
reasonable scope.
Section 6.3    Statements to Third Parties. A Participant shall not, directly or
indirectly, make or cause to be made any statements to any third parties
criticizing or disparaging the Company or comment on its character or business
reputation. A Participant further shall not: (a) comment to others concerning
the status, plans or prospects of the business of the Company, or (b) engage in
any act or omission that would be detrimental, financially or otherwise, to the
Company, or that would subject the Company to public disrespect, scandal, or
ridicule. For purposes of this Section 6.3, the “Company” shall mean PolyOne
Corporation and its directors, officers, predecessors, and Affiliates. The
foregoing undertakings shall not apply to any statements or opinions that are
made under oath in any investigation, civil or administrative proceeding or
arbitration in which the individual has been compelled to testify by subpoena or
other judicial process or which are privileged communications.
ARTICLE VII- CONFIDENTIAL INFORMATION
As an employee of the Company or an Affiliate, a Participant may have created or
had access to information, trade secrets, substances and inventions including
confidential information relating to the business or interests of persons with
whom the Company or any of its Affiliates may have commercial, technical, or
scientific relations (“Information”) that is valuable to the Company or any of
its Affiliates and may lose its value if disclosed to third parties.
Participants shall treat all such Information as confidential and belonging to
the Company and take all actions reasonably requested to confirm such ownership.
A Participant shall not, without the prior written consent of the Company,
disclose or use the Information. This non-disclosure obligation shall continue
until such Information becomes public knowledge through no fault of the
Participant. A Participant shall promptly inform the Company of any request,
order, or legal process requesting or requiring the Participant to disclose
Information. A Participant shall cooperate with legal efforts by the Company to
prevent or limit disclosure of Information.
ARTICLE VIII- SUCCESSORS; THIRD PARTY BENEFICIARIES

8

--------------------------------------------------------------------------------



Section 8.1    Participant’s Successors. This Plan shall inure to the benefit of
and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees.
Section 8.2    Exclusive Benefit. This Plan is intended to be for the exclusive
benefit of the Company and the Participants, and except as provided in Section
8.1, no third party shall have any rights hereunder.
ARTICLE IX- AMENDMENT AND TERMINATION
The Company, through the Committee, reserves the right to amend or terminate the
Plan at any time without any prior notice to or approval of any Participant
without any notice to or approval of any other Employer. Any such amendment or
termination may be retroactive to any date up to and including the effective
date of the Plan; provided, however, that no such amendment, modification or
change shall adversely affect any benefit under the Plan previously paid or
provided to a Participant (or a Participant’s successor in interest).
ARTICLE X- ADMINISTRATION OF PLAN
Section 10.1    Administration.
(a)    The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have the sole and absolute discretion to interpret where
necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a particular employee
is a Participant, and (ii) to determine if a person is entitled to benefits
hereunder and, if so, the amount and duration of such benefits. The Plan
Administrator’s determination of the rights of any person hereunder shall be
final and binding on all persons, subject only to the provisions of Section 10.3
hereof.
(b)    The Plan Administrator may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of benefits, to a named administrator or
administrators.
Section 10.2    Regulations. The Plan Administrator shall promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan. The rules, regulations and
interpretations made by the Plan Administrator shall, subject only to the
provisions of Section 10.3 hereof, be final and binding on all persons.
Section 10.3    Claims Procedures.

9

--------------------------------------------------------------------------------



(a)    The Plan Administrator shall determine the rights of any person to any
benefit hereunder. Any person who believes that he or she has not received the
benefit to which he or she is entitled under the Plan must file a claim in
writing with the Plan Administrator specifying the basis for his or her claim
and the facts upon which he or she relies in making such a claim.
(b)    The Plan Administrator will notify the claimant of its decision regarding
his or her claim within a reasonable period of time, but not later than 90 days
following the date on which the claim is filed, unless special circumstances
require a longer period for adjudication and the claimant is notified in writing
of the reasons for an extension of time prior to the end of the initial 90-day
period and the date by which the Plan Administrator expects to make the final
decision. In no event will the Plan Administrator be given an extension for
processing the claim beyond 180 days after the date on which the claim is first
filed with the Plan Administrator.
If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:
(i)    The specific reason(s) for the denial;
(ii)    A specific reference to the pertinent Plan provision(s) on which the
denial is based;
(iii)    A description of additional information or material necessary for the
claimant to perfect his or her claim, if any, and an explanation of why such
information or material is necessary; and
(iv)    An explanation of the Plan’s claim review procedure and the applicable
time limits under such procedure and a statement as to the claimant’s right to
bring a civil action under ERISA after all of the Plan’s review procedures have
been satisfied.
If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.
Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim. If a request
for review is not filed within such 60-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Plan Administrator on his or
her claim. If a request for review is filed, the Plan Administrator shall
conduct a full and fair review of the claim. The claimant will be provided, upon
request and free of charge, reasonable access to and copies of all documents and
information relevant to the claim for benefits. The claimant may submit issues
and comments in writing, and the review must take into account all information
submitted by the claimant regardless of whether it was reviewed as part of the
initial determination. The decision by the Plan Administrator with respect to
the review must be given within 60 days after receipt of the

10

--------------------------------------------------------------------------------



request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days. If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision. The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include
(A)    The specific reason(s) for the denial;
(B)    A reference to the specific Plan provision(s) on which the denial is
based;
(C)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all information relevant to
the claimant’s claim for benefits; and
(D)    A statement describing any voluntary appeal procedures offered by the
Plan and a statement of the claimant’s right to bring a civil action under
ERISA.
The Plan Administrator’s decision on review shall be, to the extent permitted by
applicable law, final and binding on all interested persons.
Section 10.4    Mediation. After a Participant has exhausted all administrative
remedies as provided in Section 10.3, the Participant may submit any dispute to
mediation by written notice to the other party or parties. The mediator shall be
selected by agreement of the parties. If the parties cannot agree on a mediator,
a mediator shall be designated by the American Arbitration Association at the
request of a party. Any mediator so designated must be acceptable to all
parties. The mediation shall be conducted as specified by the mediator and
agreed upon by the parties. The parties agree to discuss their differences in
good faith and to attempt, with facilitation by the mediator, to reach an
amicable resolution of the dispute. The mediation shall be treated as a
settlement discussion and therefore shall be confidential. The mediator may not
testify for either party in any later proceeding relating to the dispute. No
recording or transcript shall be made of the mediation proceedings. Each party
shall bear its own costs in the mediation. The fees and expenses of the mediator
shall be shared equally by the parties.
ARTICLE XI- MISCELLANEOUS
Section 11.1    Alienation. Except as otherwise required by law, no benefit
shall be subject in any way to alienation, sale, transfer, assignment, pledge,
attachment, garnishment, execution or encumbrance of any kind, and any attempt
to accomplish the same shall be void.
Section 11.2    Incapacity. Benefits shall be payable hereunder only to a
Participant who is eligible therefor, except that if the Company shall find that
such Participant is unable to manage his or her affairs for any reason, any
benefit payable to him or her shall be paid to his or her duly appointed legal
representative, if there be one, and, if not, to the spouse, parents, children
or other relatives or dependents of such Participant as the Company, in its
discretion, may determine. Any payment so made shall be a complete discharge of
any liability with respect to such benefit.
Section 11.3    Employment Rights. The Participant’s rights, and the Company’s
rights to discharge a Participant shall not be enlarged or affected by reason of
the Plan. Nothing

11

--------------------------------------------------------------------------------



contained in the Plan shall be deemed to alter in any manner the management
rights of the Company or any of its Affiliates.
Section 11.4    Notices. For all purposes of this Plan, all communications,
including, without limitation, notices, consents, requests or approvals provided
for herein, shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company (to the attention of the Chief Legal
Officer) at its principal executive offices and to any Participant at his
principal residential address on file with the Company, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith. Notices of change of address shall be effective only upon receipt.
Section 11.5    Governing Law. Any dispute, controversy, or claim of whatever
nature arising out of or relating to this Plan or breach thereof shall be
governed by and under the laws of the State of Ohio without regard to conflict
of law principles.
Section 11.6    Validity. The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall nevertheless remain in full force and effect.
Section 11.7    Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience and are not part of this Plan and shall not be
used in construing it.
Section 11.8    Section 409A Compliance. It is intended that this Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any amounts deferred hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise
actually be distributed or made available to a Participant or his or her
beneficiaries. This Agreement shall be administered in a manner consistent with
such intent.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Plan to be executed as of the 15th day of May, 2014.




POLYONE CORPORATION




By: /s/ Ana G. Rodriguez            





12